Order entered June 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00762-CV

                           IN RE GERARDO NAJERA, Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F93-42373-V

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion to proceed in forma pauperis and to submit

fewer copies although we have considered his petition without prepayment of costs and without

the required number of copies. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE